UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 4, 2008 CONMED CORPORATION (Exact name of registrant as specified in its charter) New York 0-16093 16-0977505 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 525 French Road Utica, New York 13502 (Address of principal executive offices, including zip code) (315) 797-8375 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (See General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Principal Officers; Election of Directors; Appointment of Principal Officers On January 4, 2008, the Company issued a press release announcing the resignation of Gerald Woodard, President of CONMED Linvatec, to become CEO of SRI Surgical.A copy of the press release is attached as Exhibit 99.The resignation will be effective January 30, 2008. Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (c) Exhibits The following exhibits are included herewith: Exhibit No. Description of Exhibit 99. Press Release issued by Registrant on January 4, 2008 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CONMED CORPORATION (Registrant) By: Robert D. Shallish, Jr. Vice President – Finance and Chief Financial Officer Date:January 4, 2008
